         Case 6:20-cv-00890-ADA Document 11 Filed 03/26/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       )
BRAZOS LICENSING AND                              )
DEVELOPMENT,                                      )   CIVIL ACTION No. 6:20-cv-889-ADA
                                                  )   CIVIL ACTION No. 6:20-cv-890-ADA
               Plaintiff,                         )   CIVIL ACTION No. 6:20-cv-891-ADA
                                                  )   CIVIL ACTION No. 6:20-cv-892-ADA
               v.                                 )   CIVIL ACTION No. 6:20-cv-893-ADA
                                                  )   CIVIL ACTION No. 6:20-cv-916-ADA
HUAWEI TECHNOLOGIES CO., LTD.                     )   CIVIL ACTION No. 6:20-cv-917-ADA
and HUAWEI TECHNOLOGIES USA
INC.,                                                 JURY TRIAL DEMANDED
               Defendants.



DEFENDANTS’ UNOPPOSED MOTION TO AMEND THE SCHEDULING ORDER TO
EXTEND THE DEADLINE TO SERVE PRELIMINARY INVALIDITY CONTENTIONS


       Defendants Huawei Technologies Co., Ltd. and Huawei Technologies USA Inc.,

(collectively, “Huawei”) hereby move the Court to amend the Scheduling Order (see e.g., Case

No. 6:20-cv-889-ADA, Dkt. 29), to slightly extend the deadline for service of Huawei’s

preliminary invalidity contentions, and corresponding document production, from April 7, 2021,

the current date set forth in the Scheduling Order, to April 12, 2021.

       Plaintiff does not oppose this slight extension, and no other deadlines in the Scheduling

Order will be impacted. Accordingly, Huawei respectfully requests that the Court grant the

requested amendment and extension.




                                                 1
        Case 6:20-cv-00890-ADA Document 11 Filed 03/26/21 Page 2 of 3




Dated: March 26, 2021              Respectfully submitted,
                                   /s/ Jason W. Cook
                                   Jason W. Cook
                                   Texas Bar No. 24028537
                                   Shaun W. Hassett
                                   Texas Bar No. 24074372
                                   MCGUIREWOODS LLP
                                   2000 McKinney Avenue, Suite 1400
                                   Dallas, TX 75201
                                   Telephone: (214) 932-6400
                                   jcook@mcguirewoods.com
                                   shassett@mcguirewoods.com

                                   Tyler T. VanHoutan
                                   Texas Bar No. 24033290
                                   MCGUIREWOODS LLP
                                   600 Travis St., Suite 7500
                                   Houston, TX 77002
                                   Telephone: (713) 571-9191
                                   tvanhoutan@mcguirewoods.com

                                   J. Mark Mann
                                   Texas Bar No. 12926150
                                   G. Blake Thompson
                                   Texas Bar No. 24042033
                                   MANN | TINDEL | THOMPSON
                                   300 West Main Street
                                   Henderson, Texas 75652
                                   Telephone: (903) 657-8540
                                   mark@themannfirm.com
                                   blake@themannfirm.com

                                   Counsel for Defendants Huawei Technologies Co.,
                                   Ltd. and Huawei Technologies USA Inc.




                                      2
         Case 6:20-cv-00890-ADA Document 11 Filed 03/26/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that on March 26, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.


                                             /s/ Jason W. Cook
                                             Jason W. Cook




                                                3
